Brian Coyle
Box 176
Canyon, CA 94516


In re Application of: 
Coyle, Brian, Michael
Application No.: 16/689,086
Filed: 20 Nov 2019
Title: ROTATION DAMPING HELMET

:
:	DECISION ON PETITION TO
:	REVIEW RESTRICTION
:	REQUIREMENT UNDER
:	37 CFR § 1.144
	

This is a decision in reference to the “PETITION TO THE DIRECTOR OF TECHNOLOGY CETNER 3700” filed April 13, 2022, which is treated as a petition requesting to review the election of species requirement on August 23, 2021 and election by original presentation on March 30, 2022.  Petitioner also requests that claims 1-4, 8-9, 11-13, and 17-20 be rejoined and examined on the merits.  The petition is being considered pursuant to 37 CFR § 1.144 and no fee is required for the petition.

The petition is granted.

In finding petitioner’s points of argument persuasive, the requested relief is granted. The election of species requirement made in the August 23, 2021 Office action and the election by original presentation made in the March 30, 2022 Office action are hereby withdrawn.  For clarity purposes all restriction requirements and species restriction requirements have been withdrawn.  

The previously withdrawn claims 1-4, 8-9, 11-13, and 17-20 are reinstated for examination on their merits.  The final Office action mailed on March 30, 2022 is hereby vacated.  The examiner will issue a new Office action examining all pending claims 1-4, 8-9, 11-13, and 16-20 based on applicant’s response filed on February 14, 2022.  

The application is being  forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3732 for preparation of a new Office action consistent with this decision in due course.  Any inquiry regarding this decision should be directed to Matthew DeSanto, Quality Assurance Specialist, at (571) 272-4957.

PETITION GRANTED.

/EDWARD LEFKOWITZ/Director, Technology Center 3700                                                                                                                                                                                                        
Edward Lefkowitz
Director, Technology Center 3700